                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 KACEY KIMBROUGH, Special Administrator of
 the Estate of Shawn Thomas Kimbrough,
                                                                                    8:21CV35
                          Plaintiff,

            vs.                                                        ORDER TO SHOW CAUSE
 CHRISTOPHER JAMES GORHAM; JENNINGS
 PLANT SERVICES, LLC; SPENCER R.
 JENNINGS; TARIN K. JENNINGS; and HOPE
 COOPERATIVE CARE, INC.;

                          Defendants.

        Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
        Plaintiff filed the Complaint on January 29, 2021. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. To date, Plaintiff has not filed any return of service indicating
service on defendant, Christopher James Gorham, a waiver of service has not been filed, Gorham
has not entered a voluntary appearance, and Plaintiff has not requested an extension of time to
complete service.1 Accordingly,

        IT IS ORDERED that Plaintiff shall have until May 14, 2021, to show cause why
defendant, Christopher James Gorham, should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this order may result
in dismissal of this action as to Gorham without further notice.
        Dated this 30th day of April, 2021.
                                                            BY THE COURT:

                                                            s/Michael D. Nelson
                                                            United States Magistrate Judge


        1
          Additionally, Plaintiff has filed no waiver of service or summons return as to defendant, Jennings Plant
Services, LLC, although counsel has entered an appearance for that defendant. Plaintiff should file the waiver or
summons return for that defendant so the court can be assured all defendants have been served.
